Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 13, 2015.




                                   In The

                   Fourteenth Court of Appeals

                              NO. 14-15-00812-CR

                              NO. 14-15-00813-CR

                              NO. 14-15-00814-CR



               IN RE STEVEN KURT BAUGHMAN, Relator


                        ORIGINAL PROCEEDING
                         WRIT OF MANDAMUS
                           174th District Court
                          Harris County, Texas
            Trial Court Cause Nos. 1423419, 1423420 & 1423421

                       MEMORANDUM OPINION

     On September 28, 2015, relator Steven Kurt Baughman filed a petition for
writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004);
see also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable Ruben Guerrero, presiding judge of the 174th District Court of Harris
County, to dismiss his current appointed counsel and to appoint new counsel to
represent him.

      Relator filed a pro se motion to dismiss his current counsel and to appoint
new counsel. The trial court overruled relator’s motion. Relator asserts that the
trial court failed to perform a ministerial duty and he has no adequate remedy by
appeal.

      To be entitled to mandamus relief, a relator must show that (1) he has no
adequate remedy at law; and (2) what he seeks to compel is a ministerial act. In re
Bonilla, 424 S.W.3d 528, 533 (Tex. Crim. App. 2014). An act is “ministerial” if it
does not involve the exercise of discretion. State ex rel. Hill v. Court of Appeals
for the Fifth Dist., 67 S.W.3d 177, 180 (Tex. Crim. App. 2001). That is, the relator
must have a clear right to the relief sought—the merits of the relief sought are
beyond dispute. In re McCann, 422 S.W.3d 701, 704 (Tex. Crim. App. 2013). To
show a clear right to the relief sought, a relator must show that the facts and
circumstances of the case dictate but one rational decision under unequivocal,
well-settled, and clearly controlling legal principals. Id. (quotations and citations
omitted).

      A ruling on a motion to dismiss counsel is reviewed for an abuse of
discretion. Maes v. State, 275 S.W.3d 68, 71 (Tex. App.—San Antonio 2008, no
pet.); Carroll v. State, 176 S.W.3d 249, 256 (Tex. App.—Houston [1st Dist.] 2004,
pet. ref’d). Because the trial court’s ruling involved discretion, relator has not
                                         2
shown that the trial court had a ministerial duty to grant his motion to dismiss
counsel and appoint new counsel.

      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.


                                    PER CURIAM

Panel consists of Justices Jamison, McCally, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                        3